[PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                     FILED
                                                              U.S. COURT OF APPEALS
                           ________________________             ELEVENTH CIRCUIT
                                                                   AUGUST 2, 2000
                                                                 THOMAS K. KAHN
                                  No. 98-3829                         CLERK
                           ________________________

                      D. C. Docket No. 97-00140-CR-T-17E

UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                       versus

HAROLD GROSS,
                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                                (August 2, 2000)



Before ANDERSON, Chief Judge, DUBINA and FAY, Circuit Judges.

O R D E R:

      The appellee’s petition for rehearing and clarification is granted and the

attached revised opinion is substituted for the original opinion issued by the Court.